                 Case 14-14296             Doc 79   Filed 04/01/19 Entered 04/01/19 14:32:52      Desc Main
                                                     Document     Page 1 of 13




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Tahkahndor K Pickett                            §     Case No. 14-14296
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      STEVEN R. RADTKE, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 300.00                              Assets Exempt: 15,000.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 618.99              Claims Discharged
                                                                    Without Payment: 16,826.11

              Total Expenses of Administration: 14,381.01


                      3) Total gross receipts of $ 30,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 15,000.00 (see Exhibit 2), yielded net receipts of $ 15,000.00 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 14-14296             Doc 79    Filed 04/01/19 Entered 04/01/19 14:32:52            Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA           14,381.01              14,381.01                14,381.01

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             16,481.00           17,548.11              17,445.10                  618.99

TOTAL DISBURSEMENTS                                $ 16,481.00        $ 31,929.12            $ 31,826.11           $ 15,000.00


                  4) This case was originally filed under chapter 7 on 04/17/2014 . The case was pending
          for 57 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 12/18/2018                        By:/s/STEVEN R. RADTKE
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 14-14296             Doc 79      Filed 04/01/19 Entered 04/01/19 14:32:52                     Desc Main
                                                      Document     Page 3 of 13




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Personal Injury Claim for Work Accident                                  1242-000                                          30,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 30,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

Tahkahndor K. Pickett                              Exemptions                                         8100-002                 15,000.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                                  $ 15,000.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 14-14296             Doc 79         Filed 04/01/19 Entered 04/01/19 14:32:52       Desc Main
                                                        Document     Page 4 of 13




                                          UNIFORM
                                                             CLAIMS           CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                CLAIMS PAID
                                                           SCHEDULED         ASSERTED           ALLOWED
                                           CODE

STEVEN R. RADTKE                           2100-000                    NA           2,250.00         2,250.00         2,250.00


STEVEN R. RADTKE                           2200-000                    NA              87.11            87.11           87.11


Clerk of the U.S. Bankruptcy Court         2700-000                    NA             165.50          165.50           165.50


Daniel V. O'Connor and the law firm
of O'Connor & Nakos, Ltd.                  3210-000                    NA           3,826.26         3,826.26         3,826.26


Daniel V. O'Connor and the law firm
of O'Connor & Nakos, Ltd.                  3220-000                    NA           8,052.14         8,052.14         8,052.14

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA        $ 14,381.01       $ 14,381.01      $ 14,381.01
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS           CLAIMS             CLAIMS
               PAYEE                       TRAN.                                                                CLAIMS PAID
                                                           SCHEDULED         ASSERTED           ALLOWED
                                           CODE

NA: NA                                           NA                    NA                NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA               $ NA             $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS           CLAIMS
                                                 UNIFORM
                                                             SCHEDULED         ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                              (from Form     (from Proofs of    ALLOWED
                                                  CODE
                                                                  6E)            Claim)

NA           NA                                       NA                NA                 NA             NA              NA




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 14-14296             Doc 79       Filed 04/01/19 Entered 04/01/19 14:32:52        Desc Main
                                                     Document     Page 5 of 13




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)             Claim)

TOTAL PRIORITY UNSECURED                                            $ NA                $ NA           $ NA              $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            American Infosource Lp As
1           Agent For                           7100-000           103.00              103.01             0.00            0.00


2           Greenleaf Orthopaedic Assoc         7100-000             NA                340.09        340.09             340.09


3           Jefferson Capital Systems Llc       7100-000             NA                103.01        103.01             103.01


21          69 West Washington                  7200-000             NA                624.00        624.00               6.46


5           Atg                                 7200-000           985.00              985.00        985.00              10.19


20          Chase Bank                          7200-000         1,800.00            1,800.00       1,800.00             18.62


17          Martin L. Osinski                   7200-000         8,852.00            8,852.00       8,852.00             91.58


            Northeast Credit &
8           Collections                         7200-000           591.00              591.00        591.00               6.11


19          Robert F. Harris                    7200-000         1,248.00            1,248.00       1,248.00             12.91


16          Tate & Kirlin Associates            7200-000           607.00              607.00        607.00               6.28


18          Acl Inc                             7200-001            64.00               64.00         64.00               0.66




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 14-14296             Doc 79       Filed 04/01/19 Entered 04/01/19 14:32:52          Desc Main
                                                     Document     Page 6 of 13




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

6           Atg                                 7200-001           125.00               125.00         125.00              1.29


4           Capital One                         7200-001           263.00               263.00         263.00              2.72


11          Certified Services                  7200-001           290.00               290.00         290.00              3.00


12          Choice Recovery                     7200-001           116.00               116.00         116.00              1.20


13          Dependon Collection Services 7200-001                  376.00               376.00         376.00              3.89


10          Federal Bond And Collections 7200-001                  267.00               267.00         267.00              2.76


9           Federal Bond And Collections 7200-001                  481.00               481.00         481.00              4.98


7           Ffcc-Columbus, Inc                  7200-001           116.00               116.00         116.00              1.20


14          Illinois Collection Services        7200-001             84.00               84.00           84.00             0.87


15          Med Health Financial Services 7200-001                 113.00               113.00         113.00              1.17

TOTAL GENERAL UNSECURED                                        $ 16,481.00        $ 17,548.11      $ 17,445.10         $ 618.99
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                        Page:       1
                                           Case 14-14296            Doc 79     Filed 04/01/19 Entered 04/01/19 14:32:52                                      Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   7 of 13AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                            Exhibit 8
Case No:              14-14296                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      STEVEN R. RADTKE
Case Name:            Tahkahndor K Pickett                                                                                        Date Filed (f) or Converted (c):   04/17/2014 (f)
                                                                                                                                  341(a) Meeting Date:               06/09/2014
For Period Ending:    12/18/2018                                                                                                  Claims Bar Date:                   11/07/2014


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. Household goods and furnishings                                                         100.00                     100.00                                                        0.00                        FA
  2. Wearing apparel new/used                                                                200.00                     200.00                                                        0.00                        FA
  3. Personal Injury Claim for Work Accident (u)                                               0.00                   30,000.00                                                30,000.00                          FA
INT. Post-Petition Interest Deposits (u)                                                 Unknown                           N/A                                                        0.00                    Unknown


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                       $300.00                    $30,300.00                                               $30,000.00                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                Page:    2
                                       Case 14-14296              Doc 79         Filed 04/01/19 Entered 04/01/19 14:32:52
6/2018 Prepare TFR and fee petition (Hearing on TFR and fee petitions set for 8/23/18)
                                                                                                                                                        Desc Main
                                                                                  Document     Page 8 of 13
5/2018 Trustee filed and Court granted motion to approve compromise, to pay special counsel fees and expenses and outstanding court filing fee
                                                                                                                                                                                 Exhibit 8
4/2018 Debtor amended schedules to list his personal injury case and claim an exemption

6/2017 Wor ing on resolution of release issues related to settlement

3/2017 Prepared motion to approve settlement; waiting for funds

1/2017 Case dismissed by stipulation or agreement

9/2016 Pretrial set for October 13, 2016

6/2016 Discovery is ongoing but near completion; parties are attempting to arrange a pretrial settlement conference; the matter is set for trial in State Court on 11/27/17.

4/14/16 Case continued for case management with a trial date 5/12/16.

2/23/16 Discovery continues; case remains pending in state court and is set for focused case management on 4/7/16.

10/23/15 Debtor's personal injury case remains pending in the state court and the case is being prepared for trial. A motion to dismiss one of the defendants is pending.
Discovery continues. There is a case management conference set in state court for October 28, 2015.

Discovery is continuing. There is a case management conference set for 10/28/15 in State court.

After filing no asset report, Trustee discovered debtor filed PI case ( 2013 L 5059) which was not scheduled; Trustee filed notice of withdrawal of no asset report; employed
special counsel to pursue the personal injury action; State court case is continuing.




Initial Projected Date of Final Report (TFR): 06/30/2016             Current Projected Date of Final Report (TFR): 11/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                    Page:           1
                                         Case 14-14296                Doc 79 Filed 04/01/19
                                                                                          FORM 2Entered 04/01/19 14:32:52                                  Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-14296                                                                                               Trustee Name: STEVEN R. RADTKE                                            Exhibit 9
      Case Name: Tahkahndor K Pickett                                                                                         Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX6446
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX8318                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/18/2018                                                                                Separate Bond (if applicable):


       1                2                             3                                                 4                                                     5                  6                     7

Transaction Date    Check or                Paid To / Received From                         Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   06/13/18             3         Gallagher Bassett Services, Inc. for Arch   Settlement proceeds pursuant                           1242-000                $15,000.00                               $15,000.00
                                  Insurance Company                           to order of Court dated 5/31/18
                                  PO Box 2934
                                  Clington, IA 52733-2934
   06/13/18             3         Starr Adjustment Services                   Settlement proceeds pursuant                           1242-000                $15,000.00                               $30,000.00
                                  on Behalf of Starr Surplus Lines            to order of Court dated 5/31/18
                                  Insurance Company
                                  3353 Peachtree Road, NE
                                  Suite 1000
                                  Atlanta, GA 30326
   06/21/18           1001        Tahkahndor K. Pickett                       Debtor's Exemption in                                  8100-002                                    $15,000.00           $15,000.00
                                  623 West Oak                                proceeds of personal injury
                                  Apt. B                                      settlement
                                  Chicago, IL 60610
   06/21/18           1002        Daniel V. O'Connor and the law firm of      Special Counsel to Trustee                             3210-000                                     $3,826.26           $11,173.74
                                  O'Connor & Nakos, Ltd                       Fees per order of Court dated
                                  120 N. LaSalle Street, 35th Floor           5/31/18
                                  Chicago, IL 60602
   06/21/18           1003        Daniel V. O'Connor and the law firm of      Special Counsel to Trustee                             3220-000                                     $8,052.14             $3,121.60
                                  O'Connor & Nakos, Ltd                       Expenses per order of Court
                                  120 North LaSalle Street, 35th Floor        dated 5/31/18
                                  Chicago, IL 60602
   06/21/18           1004        Clerk of the U.S. Bankruptcy Court          Payment of deferred filing fee                         2700-000                                        $165.50            $2,956.10
                                  219 South Dearborn Street                   pursuant to order of Court
                                  7th Floor                                   dated 5/31/18
                                  Chicago, IL 60604
   08/27/18           1005        STEVEN R. RADTKE                            Final distribution representing a                      2100-000                                     $2,250.00                $706.10
                                  CHILL, CHILL & RADTKE, P.C.                 payment of 100.00 % per court
                                  79 WEST MONROE STREET                       order.
                                  SUITE 1305
                                  CHICAGO, IL 60603

                                  ,
   08/27/18           1006        STEVEN R. RADTKE                            Final distribution representing a                      2200-000                                         $87.11               $618.99
                                  CHILL, CHILL & RADTKE, P.C.                 payment of 100.00 % per court
                                  79 WEST MONROE STREET                       order.
                                  SUITE 1305
                                  CHICAGO, IL 60603

                                  ,

                                                                                     Page Subtotals:                                                         $30,000.00          $29,381.01
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                    Page:           2
                                         Case 14-14296                Doc 79 Filed 04/01/19
                                                                                          FORM 2Entered 04/01/19 14:32:52                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-14296                                                                                              Trustee Name: STEVEN R. RADTKE                                             Exhibit 9
      Case Name: Tahkahndor K Pickett                                                                                        Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX6446
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX8318                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/18/2018                                                                               Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   08/27/18           1007        Greenleaf Orthopaedic Assoc               Final distribution to claim 2                           7100-000                                         $340.09               $278.90
                                  C/O Certified Services Inc                representing a payment of
                                  P O Box 177                               100.00 % per court order.
                                  Waukegan, Il 60079
   08/27/18           1008        Jefferson Capital Systems Llc             Final distribution to claim 3                           7100-000                                         $103.01               $175.89
                                  Purchased From Rjm Acquisitions, Llc      representing a payment of
                                  Po Box 7999                               100.00 % per court order.
                                  Saint Cloud Mn 56302-
                                  Orig By: Bank Of America Checking
                                  Accoun
   08/27/18           1009        Clerk, U.S. Bankruptcy Court              Remit to Court                                                                                            $23.74               $152.15

                                  Capital One                               Final distribution to claim 4                ($2.72)    7200-001
                                                                            representing a payment of 1.03
                                                                            % per court order.
                                  Atg                                       Final distribution to claim 6                ($1.29)    7200-001
                                                                            representing a payment of 1.03
                                                                            % per court order.
                                  Ffcc-Columbus, Inc                        Final distribution to claim 7                ($1.20)    7200-001
                                                                            representing a payment of 1.03
                                                                            % per court order.
                                  Federal Bond And Collections              Final distribution to claim 9                ($4.98)    7200-001
                                                                            representing a payment of 1.04
                                                                            % per court order.
                                  Federal Bond And Collections              Final distribution to claim 10               ($2.76)    7200-001
                                                                            representing a payment of 1.03
                                                                            % per court order.
                                  Certified Services                        Final distribution to claim 11               ($3.00)    7200-001
                                                                            representing a payment of 1.03
                                                                            % per court order.
                                  Choice Recovery                           Final distribution to claim 12               ($1.20)    7200-001
                                                                            representing a payment of 1.03
                                                                            % per court order.
                                  Dependon Collection Services              Final distribution to claim 13               ($3.89)    7200-001
                                                                            representing a payment of 1.03
                                                                            % per court order.




                                                                                    Page Subtotals:                                                               $0.00              $466.84
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                 Page:           3
                                         Case 14-14296                Doc 79 Filed 04/01/19
                                                                                          FORM 2Entered 04/01/19 14:32:52                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-14296                                                                                           Trustee Name: STEVEN R. RADTKE                                             Exhibit 9
      Case Name: Tahkahndor K Pickett                                                                                     Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX6446
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX8318                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/18/2018                                                                            Separate Bond (if applicable):


       1                2                               3                                            4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
                                  Illinois Collection Services              Final distribution to claim 14            ($0.87)    7200-001
                                                                            representing a payment of 1.04
                                                                            % per court order.
                                  Med Health Financial Services             Final distribution to claim 15            ($1.17)    7200-001
                                                                            representing a payment of 1.04
                                                                            % per court order.
                                  Acl Inc                                   Final distribution to claim 18            ($0.66)    7200-001
                                                                            representing a payment of 1.03
                                                                            % per court order.
   08/27/18           1010        Atg                                       Final distribution to claim 5                        7200-000                                          $10.19               $141.96
                                  Po Box 14895                              representing a payment of 1.03
                                  Chicago,Il 60614                          % per court order.
   08/27/18           1011        Northeast Credit & Collections            Final distribution to claim 8                        7200-000                                           $6.11               $135.85
                                  Po Box 3358                               representing a payment of 1.03
                                  Scranton, Pa 18505                        % per court order.
   08/27/18           1012        Tate & Kirlin Associates                  Final distribution to claim 16                       7200-000                                           $6.28               $129.57
                                  2810 Southhampton Road                    representing a payment of 1.03
                                  Philadelphia, Pa 19154                    % per court order.
   08/27/18           1013        Martin L. Osinski                         Final distribution to claim 17                       7200-000                                          $91.58                $37.99
                                  Dicaro & Osinski, Llc                     representing a payment of 1.03
                                  180 W Washington St Ste400                % per court order.
                                  Chicago, Il 60602
   08/27/18           1014        Robert F. Harris                          Final distribution to claim 19                       7200-000                                          $12.91                $25.08
                                  Margaret E Currin                         representing a payment of 1.03
                                  69 West Washington St Ste 700             % per court order.
                                  Chicago, Ii 60602
   08/27/18           1015        Chase Bank                                Final distribution to claim 20                       7200-000                                          $18.62                 $6.46
                                  P 0 Box 15298                             representing a payment of 1.03
                                  Wilmington, De 19850                      % per court order.
   08/27/18           1016        69 West Washington                        Final distribution to claim 21                       7200-000                                           $6.46                 $0.00
                                  Ste. 700                                  representing a payment of 1.04
                                  Chicago, Il 60640                         % per court order.
   11/28/18           1011        Northeast Credit & Collections            Final distribution to claim 8                        7200-000                                         ($6.11)                 $6.11
                                  Po Box 3358                               representing a payment of 1.03
                                  Scranton, Pa 18505                        % per court order. Reversal
   11/28/18           1012        Tate & Kirlin Associates                  Final distribution to claim 16                       7200-000                                         ($6.28)                $12.39
                                  2810 Southhampton Road                    representing a payment of 1.03
                                  Philadelphia, Pa 19154                    % per court order. Reversal

                                                                                   Page Subtotals:                                                             $0.00              $139.76
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                Page:           4
                                         Case 14-14296                Doc 79 Filed 04/01/19
                                                                                          FORM 2Entered 04/01/19 14:32:52                             Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 13 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-14296                                                                                            Trustee Name: STEVEN R. RADTKE                                           Exhibit 9
      Case Name: Tahkahndor K Pickett                                                                                     Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX6446
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX8318                                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/18/2018                                                                           Separate Bond (if applicable):


       1                2                             3                                             4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                    Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                          ($)
   11/30/18           1017        U. S. Bankruptcy Court Clerk              Unclaimed Funds                                                                                       $12.39                $0.00
                                  Dirksen Federal Building
                                  219 S. Dearborn Street
                                  Chicago, IL 60604

                                  Northeast Credit & Collections                                                       ($6.11)    7200-000

                                  Tate & Kirlin Associates                                                             ($6.28)    7200-000



                                                                                                           COLUMN TOTALS                                $30,000.00           $30,000.00
                                                                                                                 Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                           Subtotal                                     $30,000.00           $30,000.00
                                                                                                                 Less: Payments to Debtors                    $0.00          $15,000.00
                                                                                                           Net                                          $30,000.00           $15,000.00




                                                                                  Page Subtotals:                                                             $0.00               $12.39
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                           Page:     5
                                 Case 14-14296    Doc 79          Filed 04/01/19 Entered 04/01/19 14:32:52         Desc Main
                                                                   Document     Page 13 of 13
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6446 - Checking                                        $30,000.00               $15,000.00                $0.00
                                                                                                         $30,000.00               $15,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $30,000.00
                                            Total Gross Receipts:                     $30,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 13)
